Case 0:20-cv-62412-AMC Document 6 Entered on FLSD Docket 12/04/2020 Page 1 of 2
                                                                                            -
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   In the matter of: Civil Case Transfers to
   District Judge Aileen M. Cannon

    Z 0- ~ O 13 s-cv- (.)(.)                    /-le ll /Le (l A.   (!E    ~A ~F~C~--C~C-)_ __
    Z tt>- ~ Z '-f I 2 - c v-- VJ              6 c--r1 r     @      -:::r,) 1:'11\c_. Co c.c..cc.t,o/i--r 5cL..v.




                                   ORDER OF REASSIGNMENT

          The above-styled cases have been selected by the Clerk of Court utilizing a random

   selection procedure to insure the fair and impartial reassignment of cases from the undersigned

   District Judge to the newly appointed District Judge Aileen M. Cannon.

          Prior to executing this Order, the undersigned has reviewed the files and has ruled upon

  all pending ripe motions that have not been referred to the paired Magistrate Judge, and which

  are fully briefed, in accordance with the policy established by the Judges of the Southern District

  of Florida (See Internal Operating Procedures, Section 2.05.03 -2. 05.04). It is hereby
Case 0:20-cv-62412-AMC Document 6 Entered on FLSD Docket 12/04/2020 Page 2 of 2




              ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of the

    Honorable Aileen M. Cannon as of           rz. / y lIz..   CJ     for all further proceedings.         It is

    further

              ORDERED that all currently pending hearings set before the undersigned Judge are

    hereby TERMINATED and are to be rescheduled by District Judge Aileen M. Cannon. It is

    further

              ORDERED all deadlines will REMAIN IN EFFECT unless altered by District Judge

   Aileen M. Cannon. It is further

              ORDERED that all papers hereafter filed shall bear the assigned case number followed

    by the initials AMC in lieu of the present initials.-                                  /Alt.._
              D<,1y~ and    ORDERED at~                     Florida, in chambers this    _y-
                                                                                          _ . -- -dd;a:y     of

      JJ/!L .,
   ---.---~~               2020 .




                                                            United States Distri
                                                             Ut2.~vLiq

   c: All counsel of record/pro se parties
